

SEPARATION AGREEMENT AND GENERAL RELEASE


This is a Separation Agreement and General Release (“Agreement”) between
AngioDynamics, Inc. (together with its subsidiaries, “Employer”) and
[__________] (“Employee”) in complete settlement of all issues concerning
Employee’s employment and termination of employment with Employer.


TERMS


For mutual consideration, including Employee’s right to receive certain payments
and benefits under this Agreement, and Employer’s right to be free from legal
action initiated by, or on behalf of, Employee, the parties agree to the
following:


1.Termination of Employment. Employee’s last day of active employment with
Employer will be [__________] (hereinafter “Separation Date”). As of the
Separation Date, the employment relationship shall be permanently and
irrevocably severed, and Employer shall have no obligation to re-employ
Employee.


2.Conditions to Severance. If Employee timely executes (and does not revoke)
this Agreement, including, without limitation, Exhibits A and B hereto, and
fully complies with all obligations thereunder, including the requirement to
transition all responsibilities as determined and required by Employer
(collectively, the “Conditions”), Employer has provided and/or will provide the
payments and benefits to Employee set forth in paragraph 3 below. Timely
execution of this Agreement and Exhibit B means that Employee has executed and
delivered to Employer this Agreement and Exhibit B within the period described
in paragraph 14(d) below, and timely execution of Exhibit A means that Employee
has executed and delivered Exhibit A to Employer no sooner than the Separation
Date and within the period described in paragraph 7(d) of Exhibit A.


3.Payments and Benefits. Subject to the Conditions, Employee will be eligible to
receive the following from Employer:


a.Severance. Employer shall continue to pay Employee’s base salary (at an annual
rate of $[______]) from [START OF SEVERANCE PERIOD] through [END OF SEVERANCE
PERIOD] (the “Severance Period”) at regular payroll intervals and subject to
applicable withholdings and deductions; provided, that if the period set forth
in paragraph 14(f) has not expired prior to the start of the Severance Period,
any installments of such continued base salary that would have been made if such
period had expired prior to the commencement of the Severance Period will
instead be paid in a lump sum on Employer’s first regular payroll date after the
expiration of the period set forth in paragraph 14(f).


b.Equity Awards. Employee’s outstanding equity awards shall be governed by the
terms of the Company’s 2004 Stock and Incentive Award Plan (as amended, the
“Plan”) and any applicable award agreements. Employee shall have 90 days



--------------------------------------------------------------------------------



following the Separation Date to exercise any vested stock options pursuant to
the terms of the Plan, unless such stock options shall earlier terminate under
the terms of the Plan or the applicable award agreements.
c.Benefits. Subject to Employee’s timely election of, and continued eligibility
for, continuation coverage for certain health benefits pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (as amended, “COBRA”),
Employer will, in its discretion, either (i) pay Employee an additional monthly
amount for any COBRA premiums incurred during the [Severance Period] with
respect to Employee’s and Employee’s eligible dependents’ continued coverage
under Employer’s group medical insurance coverage, or (ii) cover such COBRA
premiums directly, if permitted by applicable law and the terms of the Company’s
group medical plan (the “Health Plan”). Any such continued coverage is subject
to the terms of the Health Plan. Employer reserves and retains the right to
select the health care provider of such Health Plan and makes no promises,
express or implied, with regard to specific coverage provided or premiums
charged. Employer will provide Employee with applicable COBRA notices and
required information under separate cover.
        
4.Except as provided above and pursuant to applicable law, Employee’s
participation in all other compensation, bonus, and employee benefits plans and
programs will cease on the Separation Date.


1.Consultation and Transition.


a. Employee shall consult with Employer on an as-needed basis and shall fully
cooperate with Employer in transitioning all pending matters, including, but not
limited to, responding to all questions concerning pending business matters and
projects, plans, locating files, documents, records, data of any type, and
explaining any processes, negotiations, or other business matters. Employee will
also satisfactorily perform all expectations established by the Company.


b. Employee also agrees to provide reasonable assistance to Employer and
cooperate with Employer in relation to its prosecution or defense of any
litigation or other controversies, if Employee has, either directly or
indirectly, any documents or information that could lead to the discovery of
admissible evidence in such litigation or controversies or other knowledge that
Employer deems useful in connection with such prosecution or defense.


2.Other Payments and Benefits. Employee understands that the payments described
in paragraph 3 shall be in lieu of, and not in addition to, any payments to
which Employee might otherwise be entitled under any severance or separation pay
plan, policy, agreement, or arrangement provided or sponsored by Employer or any
other plan, policy, or benefit provided or sponsored by Employer (with the
exception of pay for accrued but unused vacation days as of the
2



--------------------------------------------------------------------------------



Separation Date, for which Employee will receive payment regardless of whether
Employee signs this Agreement). Employee acknowledges that the payments and
benefits provided for in this Agreement include the entire amount of
consideration to which Employee is entitled. Employee agrees not to seek any
further compensation in connection with the matters encompassed in this
Agreement or arising from Employee’s employment with Employer (or the
termination of such employment).


3.Employee Release. Except as described in paragraph 9 below, Employee, for and
on behalf of Employee and Employee’s heirs, executors, administrators, and
assigns, knowingly releases and discharges AngioDynamics, Inc. and its
subsidiaries, predecessors, divisions, affiliates, successors, assigns, employee
benefit plans, fiduciaries, and all of its and their current and former
directors, officers, employees, and agents, in their individual and
representative capacities (together, the “Released Parties”) from all claims,
actions, causes of action, suits, charges, damages, and demands whatsoever, in
law or equity, which Employee ever had, has or hereafter may have against any
Released Party, directly or indirectly, whether known or unknown, from the
beginning of time to the date of this Agreement. Employee acknowledges that this
RELEASE includes all claims arising out of Employee’s employment and the
termination of that employment, whether before courts, administrative agencies,
or other forums wherever situated, including, but not limited to, all claims
under Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights
Act of 1991, the Age Discrimination in Employment Act of 1967, the
Rehabilitation Act of 1973, Sections 1981 through 1988 of Title 42 of the United
States Code, the Americans with Disabilities Act, as amended, the Fair Labor
Standards Act, the National Labor Relations Act, as amended, the Equal Pay Act,
the Family and Medical Leave Act, as amended, the Employee Retirement Income
Security Act (ERISA), as amended, the Occupational Safety and Health Act, as
amended, the New York Human Rights Law, the New York Labor Law, the
nondiscrimination and/or retaliation provisions of the New York Workers’
Compensation Law, and any other federal laws and regulations, and any other
state or local employment laws and regulations of the State of New York and the
state of Employee’s residence, and all common law claims of the State of New
York and the state of Employee’s residence, including, but not limited to,
claims of express or implied contract, wrongful discharge, defamation, slander,
intentional and negligent infliction of emotional distress, and all claims for
attorneys’ fees, costs, and expenses, and any other claims arising out of or
related to Employee’s employment with Employer, and the termination of that
employment (collectively, “Claims”).


The foregoing RELEASE shall not apply to the extent prohibited by law or to
Employee’s right to enforce the terms of paragraph 3 of this Agreement; it being
understood and agreed that the payments and benefits set forth in paragraph 3
are expressly contingent upon Employee’s satisfaction of the Conditions, and if
the Conditions are at any time not satisfied (including, without limitation,
because Employee fails to timely sign this Agreement, including Exhibits A and B
hereto, or revokes Employee’s release provided in this Agreement or Exhibit A),
Employer shall have no further obligation to pay or provide any of the payments
or benefits provided in paragraph 3 of this Agreement, but all other terms of
this Agreement shall remain in full force and effect.


3



--------------------------------------------------------------------------------



4.Covenant Not to Sue. Except as described in paragraph 9 below, Employee
represents and warrants that Employee has not filed and will not file any claim,
charge, or lawsuit (civil, administrative, or criminal) against any Released
Party, either individually in any type of proceeding or as a member of a class,
based upon acts, occurrences, or events which are subject to Employee’s release
in paragraph 7 above. If Employee breaches this provision and files an action
falling within its scope, Employee agrees to indemnify the Released Parties for
all costs, including court costs and reasonable attorneys’ fees, incurred by any
Released Party in the defense of such action or in establishing or maintaining
the application or validity of this Agreement or the provisions thereof.


5.EEOC Proceedings. Employee understands that nothing in this Agreement prevents
Employee from filing a charge with the Equal Employment Opportunity Commission
(“EEOC”) or participating in any investigation or proceeding conducted by the
EEOC. However, Employee understands and agrees that Employee is waiving any
entitlement or right to recover any monetary or other personal relief as a
result of any such EEOC proceeding.


6.No Admission of Liability. By entering into this Agreement, neither Employer
nor Employee admits any wrongdoing or liability. Employee acknowledges that
Employer has not violated any law, statute, ordinance, contract, duty, or
obligation whatsoever, committed any tort, or engaged in any wrongful conduct
with respect to Employee.


7.Restrictive Covenants.


a. Employee recognizes and acknowledges that, in the course of employment with
Employer, Employee obtained knowledge of confidential and proprietary
information of a special and unique nature and economic value regarding the
conduct and details of Employer’s business, for which Employer used reasonable
means to keep secret (“Employer’s trade secrets”). Employer’s trade secrets
include, but are not limited to, non-public corporate information, including
plans, strategies, tactics, policies, procedures, and practices; non-public
marketing information; non-public strategic information; and any and all other
non-public information, in whatever form, related to Employer’s business
including, but not limited to, financial information, operations information,
personnel information, and affiliate, supplier, customer, and business partner
information. Employer’s trade secrets do not include information that is
publicly available (i) prior to the date of this Agreement, or (ii) by reason of
acts not attributable to a breach of this Agreement. Therefore, it is possible
that Employee could cause grave and irreparable harm to Employer, which could
not be adequately compensated by monetary damages, if Employee violated the
restrictive covenants in this Agreement (including, without limitation, in
Exhibit B) by disclosing Employer’s trade secrets.


b. Employee represents and warrants that, unless compelled or expressly
permitted by operation of law, Employee shall not disclose, reveal, publish, or
in any other manner communicate to any third party, whether written or oral,
Employer’s trade secrets.


4



--------------------------------------------------------------------------------



c.  If Employee is required by law or valid court order to disclose Employer’s
trade secrets, Employee shall utilize best efforts to provide advance written
notice to Employer to allow Employer an opportunity to contest the impending
disclosure.


d. Employee acknowledges and agrees that the restrictive covenants in this
Agreement (including, without limitation, Exhibit B) are reasonable and properly
required for the adequate protection of Employer’s business. Employee further
agrees that Employee will not raise any issue of reasonableness as a defense in
any proceeding to its enforcement. Except as otherwise expressly provided in
this Agreement, the restrictive covenants in this Agreement and Exhibit B are in
addition to, and not in lieu of, and do not amend, abrogate, or modify any other
non-compete, non-solicit, non-disparagement, intellectual property,
confidentiality, or similar restrictive covenants that run in favor of Employer
and by which Employee is bound.


e. In the event of an actual or threatened breach of paragraphs 11 or 12 or
Exhibit B of this Agreement, Employee acknowledges that Employer will be
irreparably damaged and that Employer is entitled to an injunction restraining
Employee from violating the restrictive covenants. Nothing in this Agreement or
in Exhibit B shall be construed as prohibiting Employer from pursuing any other
available remedies for such breach or threatened breach of this Agreement
(including, without limitation, Exhibit B). In the event of a breach of this
covenant or a breach of any other covenant stated in this Agreement (including,
without limitation, Exhibit B), Employer shall be relieved of its obligation to
make any remaining payments under this Agreement and shall be entitled to
commence a civil action to recover all payments previously made or its actual
damages, whichever is greater, unless otherwise prohibited by law. If one or
more provisions of this Agreement (including, without limitation, Exhibit B) are
determined by a court of competent jurisdiction to be invalid, illegal, or
unenforceable in any respect, the validity, legality, and enforcement of the
remaining provisions shall not in any way be affected or impaired.


         f. Notwithstanding anything to the contrary in this Agreement
(including Exhibits A, B, and C hereto), nothing in this Agreement (including
Exhibits A, B, and C hereto) shall prohibit Employee from reporting possible
violations of federal law or regulation to or otherwise cooperating with or
providing information requested by any governmental agency or entity, including,
but not limited to, the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General, or making other
disclosures or receiving an award for information provided to any governmental
agency or entity, in each case that are protected under the whistleblower
provisions of federal law or regulation. Employee does not need the prior
authorization of Employer to make any such reports or disclosures and is not
required to notify Employer that Employee has made such reports or disclosures.


         g. Notwithstanding anything to the contrary contained herein, Employee
will not be held criminally or civilly liable under any federal or state trade
secret law for any disclosure of a trade secret that is made: (A) in confidence
to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and (B) solely for the purpose of reporting or
investigating a suspected violation of law, or is made in a complaint or other
document that is filed under seal in a lawsuit or other proceeding. If Employee
files a lawsuit for retaliation by Employer for reporting a suspected violation
of law, Employee may disclose Employer’s trade
5



--------------------------------------------------------------------------------



secrets to Employee’s attorney and use the trade secret information in the court
proceeding if Employee (1) files any document containing the trade secret under
seal, and (2) does not disclose the trade secret, except pursuant to court
order.


8.Non-Disparagement. Employee agrees to not engage, at any time, in any action
or conduct that either directly or indirectly disparages, mistreats, or hurts
Employer or any of Employer’s employees, officers, or representatives, or that
results in the disparagement, mistreatment, or injury of Employer or any of
Employer’s employees, officers, or representatives.


9.Employment Reference. In response to requests for job references, Employer’s
Human Resources Department shall limit its response to confirmation of
Employee’s dates of employment with Employer, positions held, and pay rates. If
further information is requested, Employer shall state that its policy is not to
provide any further information.


10.Older Workers Benefit Protection Act. Employee acknowledges and agrees that
in accordance with the terms of the Age Discrimination in Employment Act
(“ADEA”), as amended by the Older Workers Benefit Protection Act:


a.Employee has read and understands this Agreement and knowingly and voluntarily
entered into this Agreement without fraud, duress, or any undue influence.


b.Employee acknowledges that by this Agreement, Employer advised Employee in
writing to consult with an attorney before signing this Agreement.


c.Employee understands the language of this Agreement and its meaning,
particularly with respect to Employee’s waiver and release of any Claims against
the Released Parties.


d.Employee has been afforded [ ] days to consider the terms of this Agreement,
but may voluntarily elect to sign the Agreement in a shorter period of time.


e.Employee can accept the terms of this Agreement by providing an executed
agreement to [ ], AngioDynamics, Inc., 14 Plaza Drive, Latham, NY 12110 or by
facsimile at (518) 798-1435, by 5 p.m. within required timeframe.


f.Employee has seven (7) days following the execution of this Agreement to
revoke Employee’s release provided in this Agreement, and such release will not
become effective or enforceable until the seven (7) day period has expired.
Employee may revoke such release by ensuring written notice of revocation is
received by Employer by 5 p.m. on the seventh (7th) calendar day following the
execution of this Agreement.


g.Employee is receiving payment and other consideration from Employer that
Employee would not otherwise be entitled to in absence of this Agreement, and
6



--------------------------------------------------------------------------------



further understands that if Employee does not execute this Agreement (including
Exhibits A and B), or timely revokes Employee’s release provided in this
Agreement or Exhibit A, Employer shall have no further obligation to pay or
provide any of the payments or benefits provided in paragraph 3 of this
Agreement, but all other terms of this Agreement shall remain in full force and
effect.


h.Employee is not waiving any rights or claims that may arise after the date
this Agreement is executed.


11.Tax Obligations. Employee acknowledges that Employer has not given any advice
as to the characterization of payments received under this Agreement for any
personal tax responsibility such payments may generate. Should any taxing
authority challenge Employee’s treatment or characterization of the payments,
Employee acknowledges that Employer has no obligation whatsoever to indemnify,
defend, aid, pay, or reimburse Employee for any underpayment, overpayment,
penalty, or interest charge the taxing authority may assess against or claim is
due from Employee. Without limiting the foregoing, Employee expressly
acknowledges and agrees that all payments and benefits provided in this
Agreement are subject to all applicable withholdings and deductions, and that
Employer may deduct all such withholdings and deductions from the payments and
benefits described in this Agreement.


12.Confidentiality of Agreement. Employee shall keep the existence and contents
of this Agreement confidential and shall not disclose it or its terms to any
third party, except for the purposes of enforcement, as a defense to any
administrative or legal proceeding or as otherwise required by law. The terms of
this paragraph shall not apply to such disclosures to Employee’s attorney,
financial advisors, or spouse, or factual disclosures as may be required
pursuant to court order or subpoena or as part of any EEOC proceedings. Employee
further acknowledges that if a court of competent jurisdiction determines that
Employee has breached this confidentiality provision, Employee shall, without
prejudice to any other remedies Employer may have, be liable to pay liquidated
damages to Employer in an amount equal to the payments described in paragraph 3
less one hundred dollars ($100.00). Employee and Employer acknowledge that in
the event of a breach of this provision, the exact amount of damages suffered by
Employer would be difficult to ascertain with certainty, and that the amount
provided herein is reasonably proportionate to the amount of damages that would
be suffered.


13.Return of Company Property/Confidential Information. On the Separation Date,
Employee shall return any and all Employer property, including, without
limitation, any documents, records, communications, or similar visual or
conceptual presentations of any type, and all duplicates and copies thereof,
regardless of the form in which they exist or are stored, that contain any
Employer trade secrets or confidential and proprietary information, including
but not limited to, financial information, business and strategic plans, and
other similar confidential materials or information, and any other equipment or
other property that belongs to Employer.


18. Choice of Law/Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to New York’s
rules regarding choice of law. Any proceeding between the parties relating to
this Agreement shall be
7



--------------------------------------------------------------------------------



held in a court of competent jurisdiction in the State of New York. All parties
agree to be subject to the personal jurisdiction of the courts of New York.


19. Severability. The language of all parts of this Agreement shall be construed
as a whole, according to its fair meaning and not strictly for or against either
party. If any provision or part of this Agreement is deemed to be invalid or
unenforceable for any reason, such provision or part shall be treated as if it
were deleted from the Agreement and the remainder of the Agreement shall remain
in full force and effect.


        20. Notice. Any notice required to be given to either party under this
Agreement shall be deemed effectively given when personally delivered or sent by
certified or registered mail, postage prepaid, as follows:


To Employer:    [ ]
AngioDynamics, Inc.
14 Plaza Drive
Latham, New York 12110


To Employee:    At the last address listed in Employer’s records,




or to such other address as either party may designate by like notice. Any
notice, consent, or
other communication required or permitted to be given hereunder shall be deemed
to have been given on the date of mailing or personal delivery.


21. Complete Defense. Employee understands and agrees that this Agreement may be
pled by Employer as a complete defense to any claim or entitlement which may be
asserted by Employee, or on his/her behalf, in any suit, claim, or proceeding
against Employer concerning any matter arising up to and including the date of
execution of this Agreement.


        22. Miscellaneous. Employee represents and warrants that Employee has
not taken action contrary to the terms of this Agreement from the date of this
Agreement to the date Employee executes this Agreement. Any such action contrary
to the terms of this Agreement will void the terms of this Agreement and
Employee will not be entitled to the benefits described herein.


        23. Continuing Validity of Confidential Information and Invention
Assignment Agreement. Employee acknowledges that nothing in this Agreement
negates Employee’s past and continuing obligations under the “Confidentiality
Agreement” executed by Employee and attached as Exhibit C, and that the
Confidentiality Agreement remains in full force and effect, provided, however,
that the provisions governing working for a conflicting organization and
covenants not to compete contained in this Agreement and in Exhibit B shall
govern and control over such provisions set forth in Exhibit C to the extent
that the provisions in this Agreement and in Exhibit B are more favorable to
Employer. For the avoidance of doubt, the terms and conditions of Section 6 of
Exhibit C shall be superseded by this Agreement and Exhibit B.
8



--------------------------------------------------------------------------------





        24. Complete Agreement. This signed Agreement, and its attached Exhibits
A, B, and C, sets forth the entire Agreement between Employer and Employee and
supersedes any and all prior agreements and understandings, whether oral or
written, with respect to the subject matter herein and therein. This Agreement
may not be modified except by a writing signed by both parties.


* * * * *




Dated: ______________   ______________________________________
[NAME]
Subscribed and sworn to before me
this _____ day of ______, 20__




ANGIODYNAMICS, INC.


Dated: ______________   By: ____________________________________
Name:
Title:
9




--------------------------------------------------------------------------------



Exhibit A
General Release


1.I, [NAME], hereby execute this General Release as of the date set forth below.
Capitalized terms used but not defined in this General Release shall have the
meanings set forth in the Separation Agreement and General Release (the
“Separation Agreement”) to which this General Release is attached as Exhibit A.


2.I hereby extend my release of Claims set forth in paragraph 7 of the
Separation Agreement to cover all Claims I have ever had, have, or hereafter may
have against any Released Party, directly or indirectly, whether known or
unknown, from the beginning of time to the date of this General Release.


3.My foregoing release shall not apply to the extent prohibited by law or to my
right to enforce the terms of paragraph 3 of the Separation Agreement; it being
understood and agreed that the payments and benefits set forth in such paragraph
3 are expressly contingent upon my satisfaction of the Conditions, and if the
Conditions are at any time not satisfied (including, without limitation, because
I fail to timely sign this General Release, or revoke my release provided
herein), Employer shall have no further obligation to pay or provide any of the
payments or benefits provided in paragraph 3 of the Separation Agreement, but
all other terms of the Separation Agreement shall remain in full force and
effect.


4.Except as provided in paragraph 5 below, I represent and warrant that I have
not filed and will not file any claim, charge, or lawsuit (civil,
administrative, or criminal) against any Released Party, either individually in
any type of proceeding or as a member of a class, based upon acts, occurrences,
or events which are subject to my release in paragraph 2 above. If I breach this
provision and file an action falling within its scope, I agree to indemnify the
Released Parties for all costs, including court costs and reasonable attorneys’
fees, incurred by any Released Party in the defense of such action or in
establishing or maintaining the application or validity of this General Release
or the provisions thereof.


5.I understand that nothing in this General Release prevents me from filing a
charge with the EEOC or participating in any investigation or proceeding
conducted by the EEOC. However, I understand and agree that I am waiving any
entitlement or right to recover any monetary or other personal relief as a
result of any such EEOC proceeding.


6.I hereby confirm that I am in full compliance with all terms and conditions of
the Separation Agreement (including Exhibit B).


7.I acknowledge and agree that in accordance with the terms of ADEA, as amended
by the Older Workers Benefit Protection Act:


i.I have read and understand this General Release and knowingly and voluntarily
entered into this General Release without fraud, duress, or any undue influence.
ii.I acknowledge that by this General Release, Employer advised me in writing to
consult with an attorney before signing this General Release.
iii.I understand the language of this General Release and its meaning,
particularly with respect to my waiver and release of any Claims against the
Released Parties.
A-1

--------------------------------------------------------------------------------



iv.I have been afforded [twenty-one (21)][forty-five (45)]1 days to consider the
terms of this General Release, but may voluntarily elect to sign this General
Release in a shorter period of time.
v.I have seven (7) days following the execution of this General Release to
revoke my release of Claims provided in this General Release, and such release
will not become effective or enforceable until the seven (7) day period has
expired. I may revoke such release by ensuring written notice of revocation is
received by Employer by 5 p.m. on the seventh (7th) calendar day following the
execution of this General Release in accordance with paragraph 20 of the
Separation Agreement.
vi.I am receiving payment and other consideration from Employer that I would not
otherwise be entitled to in absence of this General Release and further
understand that if I do not execute this General Release, or timely revoke my
release of Claims provided in this General Release, Employer shall have no
further obligation to pay or provide any of the payments or benefits provided in
paragraph 3 of the Separation Agreement, but all other terms of the Separation
Agreement shall remain in full force and effect.
vii.I am not waiving any rights or claims that may arise after the date this
General Release is executed.


8.This General Release shall be governed by and construed in accordance with the
laws of the State of New York, without regard to New York’s rules regarding
choice of law. Any proceeding relating to this General Release shall be held in
a court of competent jurisdiction in the State of New York. I hereby agree to be
subject to the personal jurisdiction of the courts of New York.


* * * * *




IN WITNESS WHEREOF, [NAME] has signed this General Release on this ____ day of
___________, 20__.     
              
_____________________________
[NAME]
(not to be signed until Separation Date)

1 To be selected based on whether applicable termination was “in connection with
an exit incentive or other employment termination program” (as such phrase is
defined in the Age Discrimination in Employment Act of 1967).
A-2




--------------------------------------------------------------------------------



Exhibit B
ANGIODYNAMICS, INC.
NON-COMPETITION AND NON-SOLICITATION AGREEMENT


This Non-Competition and Non-Solicitation Agreement (“Agreement”) is made by and
between AngioDynamics, Inc. (the “Company”), and [NAME] (“Employee”).
WHEREAS, Employee has agreed to enter into a release of claims in favor of the
Company as further described in the Separation Agreement and General Release, by
and between the Company and Employee (the “Separation Agreement”), to which this
Agreement is attached as Exhibit B .
NOW THEREFORE, in consideration of the mutual promises made herein, the parties
hereby agree as follows:


1. Terms used in this Agreement:
a.AngioDynamics means AngioDynamics, Inc., its successors or assigns, and any of
their existing and future divisions, subsidiaries, and affiliates.
b.Confidential Information means all trade secrets, proprietary information,
know-how, and confidential information disclosed to Employee or known by
Employee as a result of Employee’s employment by AngioDynamics, not generally
known in the trade or industry in which AngioDynamics is engaged, about
AngioDynamics’ business operations, customers, suppliers, products, processes,
machines, systems, and services, including research, development, manufacturing,
purchasing, finance, data processing, engineering, marketing, designs, concepts,
know-how, merchandising, and selling, and corresponding information about the
products, processes, machines, and services of AngioDynamics, acquired by
Employee during Employee’s employment by AngioDynamics. The fact that
information is not patentable or copyrightable shall not affect its status as
Confidential Information.
c.Conflicting Product means any product, process, machine, or service of any
person or organization other than AngioDynamics, whether now existing or
hereafter developed: (i) which is identical to, substantially the same as, an
adequate substitute for, resembles, or competes with a product, process,
machine, system, or service upon or with which Employee worked during Employee’s
term of employment with AngioDynamics or about which Employee acquired
Confidential Information; or (ii) whose use or marketability could be enhanced
by application to it of Confidential Information to which Employee had access
during Employee’s employment with AngioDynamics; or (iii) which is (or could
reasonably be anticipated to be) marketed or distributed in such a manner and in
such a geographic area as to actually compete with such a product, process,
machine, or service of AngioDynamics.
B-1

--------------------------------------------------------------------------------



d.Conflicting Organization means any person or organization, which is now or
hereafter engaged directly or indirectly in research on or the acquisition,
development, production, distribution, marketing, providing, or selling of a
Conflicting Product.
e.Terms not defined herein shall have the meaning ascribed to such terms in the
Separation Agreement.
2.Non-Competition.
i.For a period of: [twelve (12)] months after termination of Employee’s
employment with AngioDynamics pursuant to the Separation Agreement, Employee
will not render services, directly or indirectly, to any Conflicting
Organization.
However, notwithstanding the foregoing, Employee understands that Employee may
work for a Conflicting Organization whose business is diversified, provided
Employee’s work for the Conflicting Organization does not involve selling,
managing, overseeing, developing, creating, promoting, servicing, involvement in
the financing and/or accounting of, or other responsibility for any Conflicting
Product on which Employee worked or gained Confidential Information during
Employee’s employment with AngioDynamics. Prior to accepting such employment,
the Conflicting Organization and Employee must provide written assurances
satisfactory to AngioDynamics, that Employee will not render services, directly
or indirectly, in connection with any Conflicting Product on which Employee
worked or gained Confidential Information during Employee’s employment with
AngioDynamics and that necessary safeguards have been put in place to ensure
that this does not happen. This section shall be construed in a manner to give
effect to the restrictions contained herein to the maximum extent permitted by
applicable law.
ii.The restrictions set forth in Section 2(a) apply in the United States and in
any foreign country or foreign territory where AngioDynamics produces, sells, or
markets its goods and services.
3.Non-Solicitation.
a.Business Relations. Employee agrees that for a period of [twenty four (24)]
months after the termination of Employee’s employment with AngioDynamics
pursuant to the Separation Agreement, Employee will not solicit, induce, attempt
to induce, appropriate, direct, or assist another to appropriate or direct, or
provide any services to any current customer, supplier, licensee, or other
business relation (defined as any customer, supplier, licensee, or other
business relation of AngioDynamics with whom Employee had dealings and/or for
whom Employee performed services at any time during the last two (2) years of
Employee’s employment with AngioDynamics) to cease doing business with
AngioDynamics (including, without limitation, making any negative statements or
communications concerning AngioDynamics or any of its directors, officers, or
employees).
b.Employees. Employee agrees that for a period of [twenty four (24)] months
after the termination of Employee’s employment with AngioDynamics pursuant to
the Separation Agreement, Employee will not solicit, interfere with, encourage,
endeavor, or engage in
B-2



--------------------------------------------------------------------------------



discussions with any employee or independent contractor of AngioDynamics for the
purpose of (or with a view toward) having such employee or independent
contractor leave the employment (or independent contractor assignment) of
AngioDynamics for any reason, including leaving to render services to any
Conflicting Organization.
4.Miscellaneous.
a.This Agreement is personal to Employee and may not be assigned by Employee.
This Agreement shall inure to the benefit of AngioDynamics, its successors, and
assigns.
b.Any dispute arising under or in connection with this Agreement or related to
any matter which is the subject of this Agreement shall be subject to the
exclusive jurisdiction of the state and federal courts located in New York, and
this Agreement shall be construed under and according to the laws of the State
of New York, without regard to its conflict of laws rules.
c.The parties acknowledge that any breach or threatened breach of this Agreement
by Employee will cause AngioDynamics material and irreparable injury and
monetary damages may not be an adequate remedy for such injury. In the event of
a breach or threatened breach of this Agreement, AngioDynamics may pursue any
remedies at law or equity available to it, including injunctive relief.
Notwithstanding anything contained in this Agreement to the contrary, in
addition to any remedies available to AngioDynamics (and not in exclusion of any
such remedies) in the event of a breach of this Agreement, AngioDynamics shall
be relieved of its obligation to make any remaining payments or provide any
benefits under the Separation Agreement and shall be entitled to commence a
civil action to recover all payments previously made under the Separation
Agreement or its actual damages, whichever is greater, unless otherwise
prohibited by law.
d.If any provision of this Agreement is held by any court of competent
jurisdiction to be illegal, overly broad, invalid, or otherwise unenforceable in
duration, geographical coverage, substantive scope, or otherwise, then this
Agreement will be deemed amended to the extent necessary to render the otherwise
unenforceable provision, and the rest of the Agreement, valid and enforceable.
If a court declines to amend this Agreement as provided herein, the invalidity
or unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of the remaining provisions, which shall be enforced
as if the offending provision had not been included in this Agreement.
e.In the event of a violation of this Agreement, the time limitations set forth
in this Agreement shall be extended for a period of time equal to the period of
time during which such breach occurs, and, in the event AngioDynamics is
required to seek relief from such breach before any court, board, or other
tribunal, then the time limitation shall be extended for a period of time equal
to the pendency of such proceedings, including all appeals.
f.For [twenty four (24)] months following the termination of Employee’s
employment with AngioDynamics pursuant to the Separation Agreement, Employee
agrees to show this Agreement to any prospective employer before Employee
directly or indirectly owns,
B-3



--------------------------------------------------------------------------------



manages, operates, controls, becomes employed by, becomes a shareholder of,
becomes a director of, becomes an officer of, participates in, contracts with or
becomes connected in any capacity or in any manner with such person or entity
during any restrictive period provided in this Agreement. Employee also agrees
to inform AngioDynamics of the identity of any new employer of Employee during
such period and Employee’s new job title and responsibilities.
g.EMPLOYEE ACKNOWLEDGES HAVING READ, EXECUTED, AND RECEIVED A COPY OF THIS
AGREEMENT, UNDERSTANDS EMPLOYEE’S OBLIGATIONS UNDER THIS AGREEMENT, SIGNS IT
VOLUNTARILY, AND INTENDS TO BE LEGALLY BOUND BY THIS AGREEMENT.
h.Employee further acknowledges that the restrictions imposed by this Agreement
are necessary and reasonable to protect AngioDynamics’ business interests and
will not preclude Employee from becoming gainfully employed in a suitable
capacity following the termination of Employee’s employment with AngioDynamics
given Employee’s general knowledge and experience.
* * * * *
IN WITNESS WHEREOF, Employee has hereunto affixed Employee’s signature, and
thereafter AngioDynamics has witnessed this document this _____________ day of
______________________ 20__.
___________________________________________
Employee
Witness as to Employee


AngioDynamics, Inc.
___________________________________________
Signature
___________________________________________
Print Name
___________________________________________
Title






B-4




--------------------------------------------------------------------------------



Exhibit C


Confidentiality Agreement


See attached.

